department of the treasury gai internal_revenue_service p o box irs cincinnati oh release number release date uil code zor re ro date date employer id number contact person ld number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date date un empioyer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service irs p o box cincinnati oh legend c website phrase d program name f organization name g website phrase h website phrase j website phrase k website phrase l website phrase m website phrase n website phrase p website phrase q website phrase r website phrase s website phrase t website phrase v organization name w city x date y date z state dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify letter rev catalog number 47630w for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you are currently exempt under sec_501 of the code you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on x you attested that you were incorporated on y in z you also attested that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 and that your organizing document contains the provisions required by sec_508 or that your organizing document does not need to include the provisions required by sec_508 because you rely on the operation of state law in your particular state to meet the requirements of sec_508 you attested that you are organized and operated exclusively to further charitable purposes and that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attested that you will e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities detailed information was requested from you supplemental to the above attestations the additional information showed that you were indeed incorporated on y in z your organizing document was amended on x to limit your purpose to exclusively charitable in nature your organizing document did not contain language dedicating your assets to an exempt_purpose you are made up of a team of volunteer board members who coordinate approximately events each year as well as teams for sports leagues your events connect members to opportunities and resources that increase their level of engagement and contribution to the w community the events are held at various locations throughout letter rev catalog number 47630w the greater w area with the heaviest concentration being in and around downtown events are open to the public but your target demographic is individuals age most participants fall into this age range you do not charge a fee for membership however participants pay a fee when activities require a fee from a partnering organization or business you hold meetings of the board_of directors each year the meetings provide hands on experience to directors in participating on a non-profit board you explain this will serve the community through your directors’ future involvement on other non-profit boards your board meetings and steering committee meetings take up a substantial amount of time and support your activities your website states that you are a young professional organization that t around w that are it states r young w with q the website also states whether you’re looking to p w better w n is a m and has l you hold free monthly social events or gatherings for young professionals to meet and network at local establishments where a local non-profit organization is highlighted and has the opportunity to inform your members of their work and provide your members with information on how they can get more involved per your website the events k while providing a j in a way that is h your website listed many social events including outings at a dance studio karaoke and several restaurants hotels and brewing companies the events typically spotlighted a local non-profit organization as well as a local business you also conduct an annual charitable fundraiser gala that does require a fee to attend and benefits a different local charity each year you stated that approximately of your time and resources are spent on social events you host professional development events that are generally free educational seminars workshops or other gatherings aimed at developing identified professional skill sets and connecting members to resources that will help them grow and succeed professionally your website states g is an important part of v you encourage members to become more involved in the community through serving non-profit organizations as volunteer board members or in other leadership capacities your website shows that topics at your past professional development events include good design and seo optics and w’s future leadership development program bringing joy to the workplace and find your purpose you also conduct an annual professional development event where local entrepreneurs are invited to showcase their businesses share their experiences and help foster a sense of connectedness and support with the entrepreneurial community of w the event involves a strong focus on student learning and real world exposure to entrepreneurism select events require a fee to attend you indicated that approximately of your time and resources are dedicated to professional development activities you hold community development events which are generally free gatherings at local destinations with community value such as non-profit organizations historic landmarks or other cultural and or artistic assets such as museums live theatre and musical performances these events aim to educate and generate interest in work being done in the community and the historic resources that make the city great some of the events benefit a charitable_organization with fundraising through voluntary donations select events require a fee to attend you indicated that approximately of your time and resources are dedicated to these activities you have volunteering events that provide opportunities for individuals to give back to the community by participating in a team of volunteers to implement events organized by other non-profit organizations throughout the year these events are free to participate in and they often include free admission to the event so volunteers are able to enjoy the event when they are done volunteering your website provided information about a volunteer opportunity with an auction benefiting a women’s foundation and listed past volunteer events letter rev catalog number 47630w that included a music festival a f event walks and galas you indicated that approximately of your time and resources are dedicated to providing volunteering events you hold outdoor recreation events that consist of gatherings at local destinations that highlight the community’s natural_resources and recreational opportunities the events promote an active lifestyle as well as education and appreciation the region’s unique geographical features and ecosystems these events are aimed at exposing members to new and different aspects of the w area that will increase their quality of life and knowledge of the region some of the events require a fee to participate your website contains information on various past and upcoming outdoor recreation events including rock climbing d a kayak adventure a wilderness survival class an outing at a fun center ice skating and a guided hike you indicated that you spend approximately of your time and resources conducting outdoor recreation events in addition to the outdoor recreation events you also have sports events to give your members the opportunity to participate in various sports leagues throughout the city you website states c with v sports members are also able to connect while attending local professional sports competitions as spectators the sports events listed on your website included a march madness bracket challenge a nerf battle a volleyball league a dart league a golf night event and a gathering at a reserved party deck at a hockey game for members to socialize network and watch the game you indicate that these events promote a healthy active lifestyle and allow your members to connect over their love of sports there are usually fees charged to participate in team sports and to attend the spectator sports you indicated that you spend approximately of your time and resources on these events you have a perks program that is designed to support the local economy by promoting locally owned businesses among your membership the program offers special incentives to your members to frequent participating businesses through this program you hosted a restaurant week where participating restaurants provided a special menu to entice people to enjoy the local restaurant scene while there was no fee for businesses to participate in restaurant week that will likely change in the future so that you can use funds received to promote the event there is no charge to members to participate in the perks program beyond the cost of the product or service being offered by participating businesses you stated that approximately of your time and resources are dedicated to providing a perks program to members law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states than an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized letter rev catalog number 47630w sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1g i states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest revrul_69_175 1969_1_cb_149 provides that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children services a private rather than a public interest and does not qualify for exemption under sec_501 of the code revrul_70_4 1970_1_cb_126 provides that an organization whose activities consisted primarily of the promotion and regulation of a sport for amateurs is not exempt as a sec_501 educational_organization because the promotion and regulation of a sport for amateurs as described neither improve nor develop the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community revrul_77_365 1977_2_cb_192 states that an organization that conducts clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport is operated exclusively for educational_purposes and qualifies for exemption under sec_501 of the code rev_rul 1977_2_cb_192 describes an organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities the organization did not qualify for exemption under sec_501 of the code because it was not operated exclusively for exempt purposes under sec_501 of the code revrul_77_430 1977_2_cb_194 describes an organization that conducts weekend religious retreats open to individuals of diverse christian denominations at a rural lakeshore site at which the participants may enjoy the recreational facilities in their limited amount of free time and that charges no fees qualifies for exemption under sec_501 of the code as an organization operated exclusively for religious purposes in spanish american cultural association of bergenfield vy commissioner tcmemo_1994_510 wl555882 the u s tax_court held that the spanish american cultural association of bergenfield did not qualify as an organization described in code sec_501 because its charitable activities were insubstantial compared to its social activities in the 76_tc_380 an organization operating a religious retreat facility did not qualify for exemption under sec_501 because it failed to show that the retreat facility was operated exclusively for religious purposes although the organization’s mountain lodge offered guests religious recreational and social activities however none were regularly scheduled or required the court concluded that the organization had not met its burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreational and social activities at the lodge were only incidental to a religious purpose letter rev catalog number 47630w in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 of the code organizational_test your organizational document does not dedicate your assets to an exempt_purpose as required by sec_1_501_c_3_-1 as a result you do not satisfy the organizational_test requirement in sec_1_501_c_3_-1 to be recognized as exempt under sec_501 of the code operational_test your website states that you are a young professional organization that t around w that are s although some of your activities are charitable and educational in nature many of your activities serve substantial social purposes further your perks program provides direct benefits to members and participating businesses your nonexempt activities are more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes sec_1_501_c_3_-1 as a result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and you are not as described in sec_501 of the code your sports and outdoor recreation events are not similar to those in revrul_77_365 your events are not geared toward educating individuals in a particular sport while there might be a minor educational aspect to some events they are similar to the organization in revrul_70_4 in that they geared toward promoting the health of the public your sports and outdoor recreation events are mainly social and recreational in nature your website states c with v sports your sports events include gatherings at sporting events that allow members to socialize network and watch games you are distinguished from the organization described in revrul_77_430 because you are not operated exclusively exempt purposes a substantial portion of your activities consists of providing networking social and recreational activities for your members your social events are similar to those in revrul_77_377 in that they are social in nature not charitable or educational while you may highlight a non-profit organization at the events that is not the purpose of the event your website states the events k while j in a way that is h the activities of networking socializing and developing friendships do not fulfill c purposes additionally at many of the events you spotlight a local business which results in private benefit to the business and does not fulfill a c purpose your annual professional development event also results in private benefit to the businesses that are showcased you are similar to the organization in revrul_69_175 in that you have a perks program that results in private benefit rather than public benefit you promote locally owned businesses among your membership the program offers special incentives to your members to frequent participating businesses you are therefore not operated exclusively for one or more exempt purposes because your perks program results in private benefit to your members as well as the businesses rather than public benefit sec_1 c -1 gd like the organizations in the schoger foundation v commissioner and spanish american cultural association letter rev catalog number 47630w of bergenfield v commissioner you have failed to show that you are operated exclusively for exempt purposes you conduct various activities that fulfill social and recreational purposes such as social activities networking activities outdoor recreational activities and participate in sporting events you are not operated exclusively for exempt purposes because you do not primarily engage in activities which accomplish one or more exempt purposes and more than an insubstantial part of your activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 the supreme court held in better business bureau of washington d c v united_states that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes despite some of the charitable and educational activities that you conduct you have substantial social and recreational activities for your members and you provide members with business perks all of which serve a non-exempt purpose and preclude you from exemption under sec_501 of the code conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you do not satisfy the organizational_test requirement to be recognized as exempt under sec_501 of the code and you are not operated exclusively for a c purpose you organizing document does not dedicate your assets to an exempt_purpose and a more than insubstantial portion of your activities do not serve exempt purposes therefore you do not qualify for exemption under sec_501 of the code you remain exempt under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance - room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47630w sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630ww
